DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant argues, “Thompson-Nauman [US 2020/0046989] does not teach or suggest to locate an electrode along a side of the rib cage and to then define the shock vector S-IMD (along a lateral region of the rib cage), a first electrode (along a side of the sternum), and a second electrode (along a side of the rib cage)”, see Remarks pg. 9. The Examiner respectfully disagrees.
Looking to Applicant’s citation of Thompson-Nauman in the Remarks pg. 9-10, Fig. 1A depicts the S-IMD 12 being disposed along a lateral region of the ribcage, i.e., above the patient’s left side ribs. Para. 26 supports this finding: “IMD 12 may be implanted subcutaneously… on the left side of patient 14 above the rib cage”. Furthermore, first electrode 32A is clearly disposed above the sternum 24 (i.e., along a front side of the sternum) and second electrode 32B is clearly disposed along the front side of the rib cage since it is also disposed in front of the sternum. One of ordinary skill in the art would recognize that the sternum is actually a component of the rib cage (see e.g., Wikipedia article for Sternum: “The sternum or breastbone is a long flat bone located in the central part of the chest. It connects to the ribs via cartilage and forms the front of the rib cage”), and thus any electrode disposed along a side of the sternum would inherently also be along a side of the rib cage. Furthermore, Thompson-Nauman also clearly discloses defining a shocking vector between the S-IMD and the electrodes, see para. 30: “Lead 20 may be implanted at a target site below or along sternum 24 such that a therapy vector between defibrillation electrodes 32 and a housing electrode formed by or on IMD 12 (or other second electrode of the therapy vector) is substantially across a ventricle of heart 18”).
In view of the above, Applicant’s arguments regarding the disclosure of Thompson-Nauman are not persuasive.
In regards to the rejections under 35 USC 103, Applicant argues that Thompson-Nauman (US 2020/0046989) is incompatible with McCabe (US 8626292) because "McCabe does not concern a subcutaneous IMD nor subcutaneous lead", see Remarks pg. 11. Applicant's arguments do not address the fact that Thompson-Nauman teaches delivery of defibrillation at a peak expiration phase, and McCabe teaches how to identify a peak expiration phase using an impedance signal. As such, McCabe's teachings are relevant to Thompson-Nauman for determining when a peak expiration is occurring for timing defibrillation delivery (final rejection mailed 01/28/2022, pg. 7, para. 19). Thus, Applicant's arguments regarding this modification are unpersuasive since McCabe's teachings are indeed relevant to Thompson-Nauman's disclosure of timing defibrillation with respiratory phases, specifically for identifying when a peak expiration is occurring.
Applicant also argues that Thompson-Nauman is incompatible with Kane (US 2017/0056669) because "Thompson-Nauman is not concerned with sleep posture nor pacing at a rate that is not dependent on respiration phase". It is unclear why Thompson-Nauman would require such teachings in order to be compatible with Kane under 35 USC 103. Thompson-Nauman and Kane are both directed towards cardiac rhythm devices which rely on measuring respiration of a user (see Abstracts), and thus these two references are analogous art. As stated in MPEP 2141.01(a)(I): "In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention". As such, this argument is unpersuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-11, 14-16, and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson-Nauman et al. (US 2020/0046989) (hereinafter Thompson-Nauman).
Regarding claims 1 and 11, Thompson-Nauman discloses an implantable medical system and method (Abstract; Fig. 1A-C), comprising: a lead having subcutaneous first and second electrode segments, the first electrode segment configured to be positioned along a sternum, the second electrode segment configured to be positioned along a side of the rib cage (Fig. 1A, defibrillation electrodes 32A-B of lead 20 are located aside sternum/rib cage 24; para. 26 describes subcutaneous implantation); a subcutaneous implantable medical device (S-IMD) (Fig. 1A, IMD 12; para. 26) configured to be positioned along a lateral region of a rib cage (Fig. 1A, IMD 12 is along left side of rib cage), the S-IMD comprising memory and one or more processors (Fig. 2, IMD 12 comprises memory 50 and processing circuitry 40), the memory to store program instructions (Para. 63); and the one or more processors that, when executing the program instructions, are configured to: declare at least one of a ventricular fibrillation or ventricular tachycardia arrhythmia based on sensed cardiac events (Fig. 4, box 62; Para. 71); obtain a respiration proxy signal indicative of respiration, the respiration proxy signal varying over a respiration cycle (Fig. 4, box 64; Para. 72, 3rd sentence: “… processing circuitry 40 may monitor the respiratory volume of one or more lungs of patient 14 using sensing circuitry 42 and/or respiration sensor 53”); track a respiration state related (RSR) characteristic from the respiration proxy signal related to peak expiration (Fig. 4, box 64 and para. 72 suggest monitoring respiratory volume of one or more lungs); gate delivery of a ventricular defibrillation shock based on occurrence of a respiration-gated (RG) trigger in connection with the RSR characteristic, the RG trigger corresponding to a point in time when the RSR characteristic indicates a select state within the respiration cycle; and deliver the ventricular defibrillation shock along shocking vector between the S-IMD and the first and second electrode segments (Para. 30, 5th sentence – end: “a therapy vector between defibrillation electrodes 32 and a housing electrode formed by or on IMD 12”) based on the RG trigger to time delivering of the ventricular defibrillation shock to occur during the select state within the respiration cycle, the ventricular defibrillation shock having an amount of energy to treat the at least one of the ventricular fibrillation or ventricular tachycardia arrhythmia, the select state related to the peak expiration of the respiration cycle (Fig. 4, box 66 and para. 73 discuss delivering defibrillation shock when lung capacity is at approximately end tidal volume or less; End tidal volume corresponds to the end of exhalation (i.e., peak expiration), see para. 32 and Fig. 3).
Regarding claims 4 and 14, Thompson-Nauman discloses the RSR characteristic represents a minimum amplitude of the respiration proxy signal and the RG trigger occurs when a current level of the respiration proxy signal falls to a select window surrounding the minimum amplitude of the respiration proxy signal corresponding to peak expiration (Para. 67, 3rd sentence: “deliver defibrillation shock(s) to heart 18 of patient 14… at a point in time when respiratory volume of patient 14 is at threshold 52 or less”; Para. 68, 2nd sentence: “threshold 52 may be about 50%, about 40% about 35%, about 30%, about 25%, about 20%, about 15%, about 10%, about 5%, about 2.5% of the [end] tidal volume of patient 18”).
Regarding claims 5 and 15, Thompson-Nauman discloses the RSR characteristic represents a respiratory period and the RG trigger occurs when a time period, that corresponds to the respiratory period, elapses following a peak expiration of a most recent breath (Para. 68, 3rd sentence: “from a temporal standpoint, threshold 52 may represent the respiratory volume of the lung(s) of patient 14 about 5 seconds, about 4 seconds, about 3 seconds, about 2 seconds or about 1 second… after the occurrence of the end tidal volume 54 of the lung(s) of patient 14”).
Regarding claims 6 and 16, Thompson-Nauman discloses the RSR characteristic represents a respiratory period and the RG trigger occurs when a time period, corresponding to a select amount of the respiratory period, elapses following a peak inspiration of a most recent breath (Para. 68, last sentence: “threshold 52 may be the respiratory volume of the lung(s) of the patient 14 about 5 seconds, about 3 seconds, or about 2 second or about 1 second after the start of an exhalation period of patient 14”; it is commonly known that the start of an exhalation period follows a peak inspiration of a most recent breath, see Fig. 3 & Para. 65).
Regarding claims 8 and 18, Thompson-Nauman discloses determining the RG trigger by obtaining at least one of thoracic impedance measurements or cardiogenic impedance measurements indicative of the respiratory cycle and obtaining at least one of an estimated respiration depth or respiration phase from the respiratory cycle (Para. 43 discusses monitoring transthoracic impedance to monitor respiration signal; Fig. 3 depicts respiration signal’s depth and phase over time with threshold 52).
Regarding claims 9 and 19, Thompson-Nauman discloses obtaining wideband electrogram signals, filtering the electrogram signals for a frequency content indicative of the respiratory cycle, and determining the RG trigger by obtaining at least one of an estimated respiration depth or respiration phase from the respiratory cycle based on the frequency content indicative of the respiration cycle (Para. 45 discusses monitoring cardiac EGM signals for monitoring respiration and that EGM signals may have lower frequency components which can be analyzed for monitoring respiration; Para. 42, 3rd sentence: “Sensing circuitry 42 may include filters… to condition any of these sensed signals for analysis by processing circuitry 40 and/or to detect features of the signals”; Fig. 3 depicts respiration signal’s depth and phase over time with threshold 52).
Regarding claims 10 and 20, Thompson-Nauman discloses obtaining an accelerometer signal from an accelerometer, filtering the accelerometer signal to obtain a frequency motion component indicative of a respiratory cycle, and obtaining at least one of an estimated respiration depth or respiration phase from the respiratory cycle (Para. 42, 2nd sentence: “an accelerometer may produce a signal that varies based on respiration, e.g., based on vibrations and/or movement associated with respiration. Sensing circuitry 42 may include filters… to condition any of these sensed signals for analysis by processing circuitry 40 and/or to detect features of the signals”; Fig. 3 depicts respiration signal’s depth and phase over time with threshold 52).
Regarding claims 21 and 22, Thompson-Nauman discloses the ventricular defibrillation shock has an energy level between 11 and 50 J (Para. 58, sentences 5-10: “… defibrillation shocks having energies of less than 80 Joules (J)…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of McCabe et al. (US 8626292) (hereinafter McCabe).
Regarding claims 2 and 12, Thompson-Nauman discloses that the ventricular defibrillation shock is delivered at the peak expiration in the respiration cycle (see rejection of claim 1 above). Thompson-Nauman does not discloses the RSR characteristic comprises a slope of the respiration proxy signal and the RG trigger occurs when the slope transitions from a negative value to a positive value.
McCabe, however, teaches that the peak expiration phase occurs when the slope of an impedance signal transitions from a negative value to a positive value (Fig. 2, slope transitions from negative to positive at peak expiration phase 260). Seeing that Thompson-Nauman already teaches uses of impedance measurements in deriving respiratory measurements (see rejection of claim 8 above) and delivering defibrillation at the peak expiration phase as evidenced above, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thompson-Nauman such that the RSR characteristic comprises a slope of the respiration proxy signal and the RG trigger occurs when the slope transitions from a negative value to a positive value in order to facilitate delivery of the defibrillation shock at peak expiration (MPEP 2141(III)(A): “Combing prior art elements according to known methods to yield predictable results”). 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Kane et al. (US 2017/0056669) (hereinafter Kane).
Regarding claims 7 and 17, Thompson-Nauman does not disclose that the one or more processors are further configured to measure the signal indicative of respiration during normal sinus rhythm to obtain at least one of a baseline peak to peak (P-P) range or a baseline respiratory period; define a time out value based on the respiratory period, wherein the gating further comprises setting a timer based on the timeout value, initiate the timer in connection with the declaring the at least one of the fibrillation or tachycardia arrhythmia, and initiate delivery of the shock in response to expiration of the timer independent of whether the RG trigger occurs.
Kane, however, teaches cardio-respiratory pacing and defibrillation (Abstract; Para. 66, 6th sentence: “the electrical stimulation pulses may include defibrillation/cardioversion pulses for shocking the heart out of fibrillation or into a normal heart rhythm”) and measuring the signal indicative of respiration during normal sinus rhythm to obtain a baseline respiratory period; defining a time out value based on the respiratory period, wherein the gating further comprises setting a timer based on the timeout value (Para. 140, second sentence: “The length of the timer may be related to determined respiration rate that LCP 100 may determine from the respiration pattern”), initiating the timer in connection with the declaring an arrhythmia (Para. 140, second sentence; Para. 143, first sentence: “once LCP 100 has determined the respiration pattern, LCP 100 may switch to a lower-power sinus arrhythmia mode”), the delivering comprising initiating delivery of the HV shock in response to expiration of the timer independent of whether the RG trigger occurs (Para. 140, third sentence: “rely on the timer to align the switching of delivery rates to the patients' respiration cycle”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thompson-Nauman such that the one or more processors are further configured to measure the signal indicative of respiration during normal sinus rhythm to obtain at least one of a baseline peak to peak (P-P) range or a baseline respiratory period; define a time out value based on the respiratory period, wherein the gating further comprises setting a timer based on the timeout value, initiate the timer in connection with the declaring the at least one of the fibrillation or tachycardia arrhythmia, and initiate delivery of the shock in response to expiration of the timer independent of whether the RG trigger occurs. Making this modification would be useful for reducing the power consumed by the IMD by only activating the respiration sensor intermittently, as taught by Kane (Para. 140, last sentence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Livnat et al. (US 2013/0218219) discloses pulse parameters and electrode configurations for reducing patient discomfort from defibrillation (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        /JOHN R DOWNEY/Primary Examiner, Art Unit 3792